IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Carl Sadler,                           :
                         Petitioner    :
                                       :
               v.                      :        No. 328 C.D. 2018
                                       :
Workers' Compensation Appeal           :
Board (Philadelphia Coca-Cola),        :
                        Respondent     :

                                      ORDER

               NOW, July 18, 2019, upon consideration of Respondent’s

Application for Reargument, and Petitioner’s answer in response thereto, the

application is denied.




                                       MARY HANNAH LEAVITT,
                                       President Judge